     Case: 4:19-cv-02234-JAR Doc. #: 19 Filed: 09/08/20 Page: 1 of 2 PageID #: 69




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


CHRISTOPHER J. POTTER,                          )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )           No. 4:19-CV-02234 JAR
                                                )
DEBBIE ECHELE,                                  )
                                                )
                Defendant.                      )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel (Doc.

No. 18). Plaintiff asserts that he cannot adequately represent himself in this case because he has

limited access to the law library and limited knowledge of the law. Plaintiff first requested

appointment of counsel on July 26, 2019. (Doc. No. 2). His request was considered in light of

relevant factors, see Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986) and Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984), and denied without prejudice

on March 23, 2020. (Doc. No. 7).

         Upon consideration, the Court will deny Petitioner’s latest request for appointment of

counsel. The Court finds nothing in the record to cause it to reconsider its previous order denying

Petitioner’s motion for appointment of counsel. Again, this case is neither factually nor legally

complex. Moreover, Petitioner has demonstrated that he can adequately present his claims to the

Court.

         Accordingly,


                                                1
  Case: 4:19-cv-02234-JAR Doc. #: 19 Filed: 09/08/20 Page: 2 of 2 PageID #: 70




       IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel [18] is

DENIED without prejudice.



Dated this 8th day of September, 2020.



                                              _______________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE




                                          2
